Case 5:17-cv-00196-TBR-LLK Document 23 Filed 10/29/18 Page 1 of 1 PageID #: 1065




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                             PADUCAH DIVISION
                          CASE NO. 5:17‐CV‐196‐TBR


 WINIFRED N. SAYLOR                                                       PLAINTIFF

 V.

 CIGNA GROUP INSURANCE
 LIFE INSURANCE COMPANY OF NORTH AMERICA                                DEFENDANTS


                            ORDER OF DISMISSAL


       The Court has been informed that a settlement has been reached.
       IT IS ORDERED that said action is DISMISSED from the docket. If settlement is
 not concluded within 45 days any party may move to have the case reinstated on the
 docket.




                                                     October 29, 2018

 cc: Counsel
